Title: Presidential Proclamation, 23 November 1813 (Abstract)
From: Madison, James
To: 


        § Presidential Proclamation. 23 November 1813, Washington. “Whereas John Armstrong Esquire Secretary of War of the United States is at present absent from the seat of Government; And whereas it is represented to me as a matter of importance that Warrants for the disbursements of monies for the use of the War Department should forthwith issue. Therefore be it known that in pursuance of the Authority vested in me by the eighth section of the Act pas⟨sed⟩ on the eighth day of May 1792, entitled ‘An Act making alterations in the Treasury & War Departmen⟨ts⟩’ I do hereby authorize Daniel Parker to sign such Warrants for the disbursement of ⟨monies⟩ for the use of the War Department as may be necessary in the absence of the Secretary of War, & for doing which according to Law this shall be to the said Daniel Parker a sufficient Warrant.
        “Given under my hand at the City of Washington this Twenty third day of November in the year of our Lord one thousand eight hundre⟨d⟩ & thirteen.”
      